    Case: 3:10-cr-00059-RAM-RM Document #: 106 Filed: 02/02/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:10-cr-0059
                                                )
RICARDO MITCHELL,                               )
                                                )
                      Defendant.                )
                                                )


                                            ORDER
       BEFORE THE COURT is Ricardo Mitchell’s (“Mitchell”) pro se Motion for Termination
of Supervised Release, filed January 11, 2021. (ECF No. 104.) The United States (“the
Government”) filed a reply to the motion on January 21, 2021. (ECF No. 105.) For the reasons
stated below, the Court will deny Mitchell’s motion.
       On November 4, 2010, a federal grand jury returned an indictment charging Mitchell
with two counts of possession of a firearm with an obliterated serial number and one count
of carrying of firearms. Following a trial on January 24 and 25, 2011, a jury found Mitchell
guilty on all three counts. On June 13, 2011, the Court sentenced Mitchell to a term of fifteen
years, to be followed by a term of supervised release of three years, and a fine of $5,000. (ECF
No. 104 at 3.) Mitchell argues that he “successfully participated in and completed ten classes
for which he received certificates” while incarcerated. Id. He further argues that as a gainfully
employed and now “law abiding citizen in the community,” it is “in the interest of justice to
grant [Mitchell] termination of his supervised release.” Id.
       A district “court may ’terminate a term of supervised release and discharge the
person released,’ once at least a year of release time has been served” if the Court finds “that
a defendant’s conduct and the interests of justice warrant it.” Johnson v. United States, 529
U.S. 694, 704 (2000). However, in addition to a term of incarceration and period of
supervised release, “a defendant who has been found guilty of an offense may be sentenced
to pay a fine.” 18 U.S.C. § 3571(a). Under the United States Code, a defendant who has been
found guilty of a felony may be sentenced to pay no more than $250,000. 18 U.S.C.
     Case: 3:10-cr-00059-RAM-RM Document #: 106 Filed: 02/02/21 Page 2 of 2
United States v. Mitchell
Case No. 3:10-cr-0059
Order
Page 2 of 2

§ 3571(b)(3). Pursuant to the Virgin Islands Code, “whoever, unless otherwise authorized by
law, has, possesses, bears, transports or carries either, actually or constructively, openly or
concealed any firearm, as defined in Title 23, section 451(d) of this code, loaded or unloaded
. . . shall be sentenced to imprisonment of not less than one year . . . and shall be fined not less
than $5,000 nor more than $15,000 . . . .” 14 V.I. Code § 2253(a) (2009).
         To date, the Government states that Mitchell has paid approximately $3,800 of his
$5,000 fine. There remains a balance of approximately $1,200 on the fine portion of the
judgment imposed by this Court. Mitchell has completed his term of incarceration and has
served approximately two years of his 3-year term of supervised release. The Government
does not oppose terminating Mitchell’s term of supervised release, “provided he pays off his
remaining balance of the $5,000 fine imposed at sentencing.” (ECF No. 105 at 3.) The Court
holds that Mitchell must pay his fine before the Court may consider termination of his term
of supervised release.
         Accordingly, it is hereby
         ORDERED that Mitchell’s motion for termination of supervised release is DENIED
without prejudice.


Dated: February 2, 2021                              /s/ Robert A. Molloy
                                                     ROBERT A. MOLLOY
                                                     District Judge
